DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Continued Examination under 37 CFR 1.114
2.	Claims 1-15 and 21-25 are pending in this application (16/842,317), as Applicant has filed a Request for Continued Examination (RCE) under 37 CFR 1.114 on 07/30/2021, following the Final Rejection office action dated 04/30/2021 and the Advisory Action dated 07/09/2021.
	Claims 1 and 8 have been amended. 
	Claims 16-20 have been canceled.
	Claims 21-25 have been newly added.
(Please see page 7 of Applicant Arguments/Remarks, filed on 07/30/2021)
	Applicant's submissions have been entered for consideration in this office action.


Information Disclosure Statement
3.	Applicant’s Information Disclosure Statement (IDS), filed on 08/31/2021, are in compliance with the provisions of 37 CFR 1.97, and are entered into the record. The references cited therein have been considered by the examiner. See attached PTO-1449 form(s).  

Double Patenting

4	A rejection based on double patenting of the "same invention" type finds its support in the language of pre-AIA  35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain _a patent therefor ..." (Emphasis added). Thus, the term "same invention," in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
37 CFR 1.78(b) provides that when two or more applications filed by the same applicant contain conflicting claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the conflicting claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822. 

5. 	Claims 1-15 and 21-25 of this application (#16/842,317) are rejected on the ground of double patenting as being anticipated or obvious over Claims 1-12 of the patent US 10,620,934, issued on 04/14/2020.  A side-by-side comparison of the 

Claim
Lim
Examined Claims (16/842,317) 
Claim
Patented Claim (US 10,620,934)
1
1
A method, comprising:
receiving, by one or more processors, a request to deploy a second snapshot of a second version of a computing environment;

1
A method for versioning a cloud environment for a device, the method comprising: …

(b) receiving, by the versioning system, a request to automatically deploy a second version of the environment for the device, a snapshot of the second version of the environment comprising …


2
comparing, by the one or more processors, a first snapshot of a first version of the computing environment to the second snapshot to identify at least one file within the second snapshot absent from the first snapshot;
1
comparing, by the versioning system, the first version of the environment with the second version of the environment to identify at least one resource 
template file included in the first version of the environment that is not included in the second version of the environment;

3
allocating, by the one or more processors, responsive to identifying that the at least one file within the second snapshot is absent from the first snapshot, the at least one file to the second version of the computing environment by including the at least one file in the second version; and 
1
allocating, by the versioning system, to the first version of the environment, the at least one resource template file that is included in the second version of the environment that is not included in the first version of the environment.

4
deploying, by the one or more processors, in response to the request. the second version of the computing environment including the at least one file allocated to the second version to a cloud service.
1
(c) automatically deploying, by the versioning system responsive to the request, the second version of the environment for the device to change the environment for the device to use the one or more resource template files and 
versions of the deployment API of the second version of the environment by:





Independent claim 1 of the examined application differs from independent claim 1 of the patent US 10,620,934, in that claim 1 of the examined application contains fewer limitations than claim 1 of the patent with the features presented using different style/ordering of the elements, with some differences as shown in the above table for comparison, specifically limitations 2, 3 and 4, rendering the examined claim broader in scope.  As such, claim 1 of the examined application is rejected as being anticipated or obvious by claim 1 of the patent US 10,620,934.    
The other independent claims 8 and 21 of the examined application would also be rejected by independent claims 7 and 1 of the patent for similar rationale.
Dependent claims 2-7, 9-15, and 22-25 of the examined application would be rejected as being anticipated or obvious by combinations of features/limitations disclosed by claims 1-12 of the patent US 10,620,934.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that the claimedinvention is not identically disclosed as set forth in section 102 of this title, if the differencesbetween the claimed invention and the prior art are such that the claimed invention as a wholewould have been obvious before the effective filing date of the claimed invention to a personhaving ordinary skill in the art to which the claimed invention pertains. Patentability shall notbe negated by the manner in which the invention was made. 
7. 	Claims 1-20 are rejected under AIA  35 U.S.C. 103 as being un-patentable by Pandey et al. (US 2019/0163763 A1; Pub. Date: May 30, 2019; Filed: Nov. 28, 2017; hereinafter Pandey), in view of Nickolov et al. (US 2009/0276771 A1; Pub. Date: Nov. 5, 2009; Filed: Mar. 9, 2009; hereinafter Nickolov).

Regarding claim 1, Pandey teaches: 
(Currently Amended) A method (See, e.g., Pandey, Fig. 8; par [0127]:  “…a method of finding content among incremental snapshots in a cloud based virtual machine environment. …”  Examiner Note (EN):  Pandey discloses: a method of finding content among incremental snapshots in a cloud based virtual machine environment) comprising:

receiving, by one or more processors, a request to deploy a second snapshot of a second version of a computing environment device (See, e.g., Pandey, par [0015]:  “…The cloud snapshot metadata managers further respond to a retrieval request for a file from a selected snapshot of a virtual machine from the cloud server by instructing the indexing virtual machine to attach the responsive file corresponding to the selected snapshot and receiving from the indexing virtual machine the requested file.”   Also see, e.g., Pandey, par [0012]:  “…the computing service provider periodically takes snapshots of the running virtual machines.  A snapshot is a copy of the virtual machine's content at a given point in time.  Snapshots can be used to restore a virtual machine to a particular point in time when a failure or system error occurs.  The computing service provider can take multiple snapshots of a virtual machine to create multiple possible point-in-time restore points.… “   EN:  Pandey teaches: the cloud snapshot metadata managers respond to a retrieval request for a file from a selected snapshot of a virtual machine from the cloud server.);

comparing, by the one or more processors, a first snapshot of a first version of the computing environment to the second snapshot to identify at least one file within the second snapshot absent from the first snapshot (See, e.g., Pandey, par [0091]:  “…Each file that has been added, deleted, or modified since a previous snapshot was captured may be determined using the metadata (e.g., by comparing the time at which a file was last modified with a time associated with the previous snapshot).  Thus, for every file that has existed within any of the snapshots of the virtual machine, a virtual machine metadata may be used to identify when the file was first created (e.g., corresponding to a first version of the file) and at what times the EN:  Pandey teaches: Each file that has been added, deleted, or modified since a previous snapshot was captured may be determined using the metadata (e.g., by comparing the time at which a file was last modified with a time associated with the previous snapshot), so that for every file that has existed within any of the snapshots of the virtual machine, a virtual machine metadata may be used to identify when the file was first created (e.g., corresponding to a first version of the file) and at what times the file was modified (e.g., corresponding to subsequent versions of the file).);

allocating, by the one or more processors, responsive to identifying that the at least one file within the second snapshot is absent from the first snapshot, the at least one file to the second version of the computing environment by including the at least one file in the second version (See, e.g., Pandey, par [0091]:  “…Each file that has been added, deleted, or modified since a previous snapshot was captured may be determined using the metadata (e.g., by comparing the time at which a file was last modified with a time associated with the previous snapshot).  Thus, for every file that has existed within any of the snapshots of the virtual machine, a virtual machine metadata may be used to identify when the file was first created (e.g., corresponding to a first version of the file) and at what times the file was modified (e.g., corresponding to subsequent versions of the file).  Each version of the file may be mapped to a particular version of the virtual machine that stores that version of the file.”,  Pandey, par [0104]:  “In one embodiment, the snapshot storage 306 may manage and store a plurality of point in time versions of a virtual machine.  The WMS client 106 receives an instruction from a user to restore a certain virtual machine by mounting a particular version of a snapshot in the selected virtual machine.”  And, Pandey, par [0044]:  “…Each snapshot may correspond to a different version of the virtual machine (e.g., Version 1 of a virtual machine may correspond to the state of the virtual machine at a first point in time, and Version 2 of the virtual machine may correspond to the state of the virtual machine at a second point in time subsequent to the first point in time).” EN:  Pandey teaches: Each file that has been added [allocated], deleted, or modified since a previous snapshot was captured may be determined using the metadata (e.g., by comparing the time at which a file was last modified with a time associated with the previous snapshot), so that for every file that has existed within any of the snapshots of the virtual machine, a virtual machine metadata may be used to identify when the file was first created (e.g., corresponding to a first version of the file) and at what times the file was modified (e.g., corresponding to subsequent versions of the file), for mounting a particular version of a snapshot in the selected virtual machine, such as, Version 2 of the virtual machine.); and

Pandey does not appear to explicitly teach:
deploying, by the one or more processors, in response to the request, the second version of the computing environment including the at least one file allocated to the second version to a cloud service.
However, Nickolov (US 2009/0276771 A1), in an analogous art related to cloud computing, teaches:
deploying, by the one or more processors, in response to the request (See, e.g., Nickolov, Fig. 5, par [0558]:  “…all or selected portions of the information and/or content provided in summary portion 520 may be automatically updated at periodic intervals (e.g., daily) and/or upon user request.”  EN:  Nickolov teaches: selected portions of the information and/or content provided upon user request.), the second version of the computing environment including the at least one file allocated to the second version to a cloud service (See, e.g., Nickolov, par [0116]:  “…In at least one embodiment, different ones of the distinct components of the distributed application may be hosted or deployed on different platforms (e.g., different servers) connected via a network.  …”  Also see, e.g., Nickolov, par [1808]:  “…dynamically and automatically deploying infrastructure from one or more catalogs to selected resource pools (e.g., as necessary) to provide the services specified through EN:  Nickolov teaches: dynamically and automatically deploying infrastructure from one or more catalogs to selected resource pools to provide the services specified, where different ones of the distinct components of the distributed application may be hosted or deployed on different platforms (e.g., different servers) connected via a network, thereby facilitating the interactions between components of the cloud.).

It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the application, to beneficially modify the invention of Pandey that provides a method for processing incremental snapshots in a cloud based virtual machine environment, by incorporating the teachings of Nickolov that teaches “deploying, by the one or more processors, in response to the request, the second version of the computing environment including the at least one file allocated to the second version to a cloud service.”  A person having ordinary skill in the art would have been motivated toward such a combination, so that: different ones of the distinct components of the distributed application may be hosted or deployed on different platforms (e.g., different servers) connected via a network. (See, e.g., Nickolov, par [0045]).  Pandey and Nickolov are analogous arts generally directed to cloud computing. 


Regarding claim 2, Pandey and Nickolov teaches: 
(Previously Presented) The method of claim 1 (please see claim 1 rejection),
further comprising identifying, by the one or more processors, based at least on the comparison, at least a second file included in the first version of the computing environment that is absent from the second version of the computing environment (See, e.g., Pandey, par [0091]:  “…Each file that has been added, deleted, or modified since a previous snapshot was captured may be determined using EN:  Pandey teaches: Each file that has been deleted [absent from the second version] since a previous snapshot was captured may be determined using the metadata (e.g., by comparing the time at which a file was last modified with a time associated with the previous snapshot), so that for every file that has existed within any of the snapshots of the virtual machine, a virtual machine metadata may be used to identify when the file was first created (e.g., corresponding to a first version of the file) and at what times the file was modified (e.g., corresponding to subsequent versions of the file).). 


Regarding claim 3, Pandey and Nickolov teaches: 
(Previously Presented) The method of claim 2 (please see claim 2 rejection),
further comprising deallocating, by the one or more processors,  the second file from the first version of the computing environment (See, e.g., Pandey, par [0051]:  “…A data volume can be attached or detached to a virtual machine.  A data volume of a first virtual machine can be detached from the first virtual machine and attached to a second virtual machine.”  EN:  Pandey teaches: A data volume of a first virtual machine can be detached from the first virtual machine.). 

Regarding claim 4, Pandey and Nickolov teaches: 
(Original) method of claim 1 (please see claim 1 rejection), 
further comprising using, by the one or more processors, an application programming interface (API) of the cloud service to deploy the second snapshot to the cloud service (See, e.g., Pandey, par [0047]:  “…the virtualization manager 120 EN:  Pandey teaches: The virtualization manager 120 transfers the snapshot of the virtual machine to a snapshot storage in response to a snapshot request made via an application programming interface (API) by the workload management system 122.).


Regarding claim 5, Pandey and Nickolov teaches: 
(Original) The method of claim 1 (please see claim 1 rejection), 
further comprising using, by the one or more processors, one or more files of the second snapshot and the at least one file to deploy the second version of the computing environment to the cloud service (See, e.g., Nickolov, par [0116]:  “…In at least one embodiment, different ones of the distinct components of the distributed application may be hosted or deployed on different platforms (e.g., different servers) connected via a network.  …”  Also see, e.g., Nickolov, par [1808]:  “…dynamically and automatically deploying infrastructure from one or more catalogs to selected resource pools (e.g., as necessary) to provide the services specified through the control interface; providing data source for the integrated web services; facilitating the interactions between components of the cloud; managing complex transactions during deployment and migration, etc. …”  EN:  Nickolov teaches: dynamically and automatically deploying infrastructure from one or more catalogs to selected resource pools to provide the services specified, where different ones of the distinct components of the distributed application may be hosted or deployed on different platforms (e.g., different servers) connected via a network.).


Regarding claim 6, Pandey and Nickolov teaches:  
(Previously Presented) The method of claim 1 (please see claim 1 rejection), 
further comprising changing, by the one or more processors, the computing environment to use one or more files and a version of a deployment API of the second version of the computing environment (See, e.g., Pandey, par [0047]:  “…the virtualization manager 120 may set a virtual machine into a frozen state in response to a snapshot request made via an application programming interface (API) by the workload management system 122.  Setting the virtual machine into a frozen state may allow a point in time snapshot of the virtual machine to be stored or transferred.  The virtualization manager 120 may then transfer the snapshot of the virtual machine to a snapshot storage in response to a request made by the workload management system 122.  After the data associated with the point in time snapshot of the virtual machine has been transferred to the snapshot storage the virtual machine may be released from the frozen state (i.e., unfrozen). …”  EN:  Pandey teaches: The virtualization manager 120 transfers the snapshot of the virtual machine to a snapshot storage in response to a snapshot request made via an application programming interface (API) by the workload management system 122.).


Regarding claim 7, Pandey and Nickolov teaches: 
(Original) The method of claim 1 (please see claim 1 rejection),
wherein the at least one file comprises a resource template (See, e.g., Nickolov, par. [0137]: “promoting an application instance into an application template, e.g., so instances of that template can be easily provisioned;”  EN:  Nickolov teaches: promoting an application instance into an application template.).




Claims 8-13 and 15:
System Claims 8-13 and 15 are similar to rejected method Claims 1-7, respectively.  
As such, Claims 8-13 and 15 are rejected under AIA  35 U.S.C. 103 as being un-patentable by Pandey and Nickolov for similar rationale.

Regarding claim 14, Pandey and Nickolov teaches: 
(Original) The system of claim 8 (please see claim 8 rejection),
wherein the first version of the computing environment having been deployed on a second cloud service different from the cloud service (See, e.g., Pandey, par [0019]:  “A further improvement in functionality of the computer system arises from the disclosed configuration of a scheduling mechanism for snapshot capture across multiple systems, potentially remoted and potentially leased from different third party cloud server providers.  Improved quality of backups results from proper scheduling of snapshot taking across the multiple computer systems. …”  EN:  Pandey teaches: a scheduling mechanism for snapshot capture across multiple systems, potentially remoted and potentially leased from different third party cloud server providers.). 

16-20.	(Canceled) 

Regarding claim 21, Pandey teaches: 
(New) A method (See, e.g., Pandey, par [0015]:  “A system and a method are provided that can be used for finding content in multiple virtual machines running on multiple cloud servers.  Content is found by--(i) one or more cloud snapshot metadata managers periodically causing instantiation of indexing virtual machines on the cloud servers' platforms; …”   Also see, e.g., Pandey, Fig. 5; pars [0059]-[0060]:  “…In one Examiner Note (EN):  Pandey discloses: A system and a method are provided that can be used for finding content in multiple virtual machines running on multiple cloud servers.) comprising: 

receiving, by one or more processors, a request to deploy a second version of a computing environment to a cloud provider on which a first version of the computing environment is deployed (See, e.g., Pandey, Fig. 5; par [0060]:  “…In one embodiment, the software-level components of the workload management system 122 may be run using a dedicated hardware-based appliance with one or more processors and memory system.…”   And, Pandey, par [0015]:  “…The cloud snapshot metadata managers further respond to a retrieval request for a file from a selected snapshot of a virtual machine from the cloud server by instructing the indexing virtual machine to attach the responsive file corresponding to the selected snapshot and receiving from the indexing virtual machine the requested file.”  EN:  Pandey discloses: a dedicated hardware-based appliance with one or more processors and memory system, wherein the cloud snapshot metadata managers respond to a retrieval request for a file from a selected snapshot of a virtual machine from the cloud server.);

identifying, by the one or more processors, from the request to deploy, a second snapshot of the second version of the computing environment (See, e.g., Pandey, Fig. 2; par [0049]:  “FIG. 2 illustrates an architectural level schematic of an environment that includes multiple workload management systems that identify historical snapshots for virtual machines on multiple cloud servers and local data centers, in accordance with an implementation.…”  EN:  Pandey teaches: identify historical snapshots for virtual machines on multiple cloud servers and local data centers.);

comparing, by the one or more processors, a first snapshot of the first version of the computing environment to the second snapshot of the second version to identify a first file within the second snapshot absent from the first snapshot and a second file within the first snapshot absent from the second snapshot (See, e.g., Pandey, par [0091]:  “…Each file that has been added, deleted, or modified since a previous snapshot was captured may be determined using the metadata (e.g., by comparing the time at which a file was last modified with a time associated with the previous snapshot).  Thus, for every file that has existed within any of the snapshots of the virtual machine, a virtual machine metadata may be used to identify when the file was first created (e.g., corresponding to a first version of the file) and at what times the file was modified (e.g., corresponding to subsequent versions of the file).  Each version of the file may be mapped to a particular version of the virtual machine that stores that version of the file.”  EN:  Pandey teaches: Each file that has been added, deleted, or modified since a previous snapshot was captured may be determined using the metadata (e.g., by comparing the time at which a file was last modified with a time associated with the previous snapshot), so that for every file that has existed within any of the snapshots of the virtual machine, a virtual machine metadata may be used to identify when the file was first created (e.g., corresponding to a first version of the file) and at what times the file was modified (e.g., corresponding to subsequent versions of the file).);

identifying, by the one or more processors, one or more deployment application programming interfaces (APIs) corresponding to the cloud provider (See, e.g., Pandey, par [0047]:  “…the virtualization manager 120 may set a virtual machine into a frozen state in response to a snapshot request made via an application programming interface (API) by the workload management system 122.  Setting the virtual machine into a frozen state may allow a point in time snapshot of the virtual machine to be stored or transferred.  The virtualization manager 120 may then transfer the snapshot of the virtual machine to a snapshot storage in response to a request made by the workload management system 122.  After the data associated with the point in time snapshot of the virtual machine has been transferred to the snapshot EN:  Pandey teaches: response to a snapshot request made via an application programming interface (API) by the workload management system 122.);

generating, by the one or more processors, one or more first instructions to allocate the first file to the computing environment (See, e.g., Pandey, par [0091]:  “…Each file that has been added, deleted, or modified since a previous snapshot was captured may be determined using the metadata (e.g., by comparing the time at which a file was last modified with a time associated with the previous snapshot).  Thus, for every file that has existed within any of the snapshots of the virtual machine, a virtual machine metadata may be used to identify when the file was first created (e.g., corresponding to a first version of the file) and at what times the file was modified (e.g., corresponding to subsequent versions of the file).  Each version of the file may be mapped to a particular version of the virtual machine that stores that version of the file.”,  Pandey, par [0104]:  “In one embodiment, the snapshot storage 306 may manage and store a plurality of point in time versions of a virtual machine.  The WMS client 106 receives an instruction from a user to restore a certain virtual machine by mounting a particular version of a snapshot in the selected virtual machine.”  And, Pandey, par [0044]:  “…Each snapshot may correspond to a different version of the virtual machine (e.g., Version 1 of a virtual machine may correspond to the state of the virtual machine at a first point in time, and Version 2 of the virtual machine may correspond to the state of the virtual machine at a second point in time subsequent to the first point in time).” EN:  Pandey teaches: Each file that has been added [allocated], deleted, or modified since a previous snapshot was captured may be determined using the metadata (e.g., by comparing the time at which a file was last modified with a time associated with the previous snapshot), so that for every file that has existed within any of the snapshots of the virtual machine, a virtual machine metadata may be used to identify when the file was first created (e.g., corresponding to a first version of the file) and at what times the file was modified (e.g., corresponding to subsequent versions of the file), for mounting a particular version of a snapshot in the selected virtual machine, such as, Version 2 of the virtual machine.) in accordance with the one or more deployment APIs corresponding to the cloud provider (See, e.g., Pandey, par [0047]:  “…the virtualization manager 120 may set a virtual machine into a frozen state in response to a snapshot request made via an application programming interface (API) by the workload management system 122. …”  (emphasis added)  EN:  Pandey teaches: in response to a snapshot request made via an application programming interface (API) by the workload management system 122.);

generating, by the one or more processors, one or more second instructions to deallocate the second file from the computing environment (See, e.g., Pandey, par [0051]:  “…A data volume can be attached or detached to a virtual machine.  A data volume of a first virtual machine can be detached from the first virtual machine and attached to a second virtual machine.”  EN:  Pandey teaches: A data volume of a first virtual machine can be detached [deallocated] from the first virtual machine.) in accordance with the one or more deployment APIs corresponding to the cloud provider (See, e.g., Pandey, par [0047]:  “…the virtualization manager 120 may set a virtual machine into a frozen state in response to a snapshot request made via an application programming interface (API) by the workload management system 122. …”  (emphasis added)  EN:  Pandey teaches: in response to a snapshot request made via an application programming interface (API) by the workload management system 122.); and

Pandey does not appear to explicitly teach:
deploying, by the one or more processors, the second version of the computing environment responsive to transmitting the one or more first instructions to allocate the first file to the computing environment and transmitting the one or more second instructions to deallocate the second file from the computing environment to the cloud provider.
However, Nickolov (US 2009/0276771 A1), in an analogous art related to cloud computing, teaches:
deploying, by the one or more processors, the second version of the computing environment (See, e.g., Nickolov, par [0116]:  “…In at least one embodiment, different ones of the distinct components of the distributed application may be hosted or deployed on different platforms (e.g., different servers) connected via a network.  …”  Also see, e.g., Nickolov, par [1808]:  “…dynamically and automatically deploying infrastructure from one or more catalogs to selected resource pools (e.g., as necessary) to provide the services specified through the control interface; providing data source for the integrated web services; facilitating the interactions between components of the cloud; managing complex transactions during deployment and migration, etc. …”  EN:  Nickolov teaches: dynamically and automatically deploying infrastructure from one or more catalogs to selected resource pools to provide the services specified, where different ones of the distinct components of the distributed application may be hosted or deployed on different platforms (e.g., different servers) connected via a network.) responsive to transmitting the one or more first instructions to allocate the first file to the computing environment (See, e.g., Nickolov, par [0116]:  “…a dedicated grid may include a group of physical servers in the Cloudware network which have been allocated for exclusive use by a specified user/account.”  EN:  Nickolov teaches: a group of physical servers in the Cloudware network which have been allocated for exclusive use by a specified user/account..) and transmitting the one or more second instructions to deallocate the second file from the computing environment to the cloud provider (See, e.g., Nickolov, par [0311]:  “…the instance that was selected to initiate the operation is preferably removed from the structure.”  EN:  Nickolov teaches: the instance that was selected to initiate the operation is preferably removed [deallocated] from the structure.).

It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the application, to beneficially modify the invention of Pandey that provides a system that manages the extraction and storage of virtual machine snapshots of one or more virtual machines running on one or more cloud servers, by incorporating the teachings of Nickolov that teaches “deploying, by the one or more Nickolov, par [0045]).  Pandey and Nickolov are analogous arts generally directed to cloud computing. 

Regarding claim 22, Pandey and Nickolov teaches: 
(New) The method of claim 21 (please see claim 21 rejection), 
further comprising identifying, by the one or more processors, based at least on the comparison, the second file included in the first version of the computing environment that is absent from the second version of the computing environment (See, e.g., Pandey, par [0091]:  “…Each file that has been added, deleted, or modified since a previous snapshot was captured may be determined using the metadata (e.g., by comparing the time at which a file was last modified with a time associated with the previous snapshot).  Thus, for every file that has existed within any of the snapshots of the virtual machine, a virtual machine metadata may be used to identify when the file was first created (e.g., corresponding to a first version of the file) and at what times the file was modified (e.g., corresponding to subsequent versions of the file).  Each version of the file may be mapped to a particular version of the virtual machine that stores that version of the file.”  EN:  Pandey teaches: Each file that has been added, deleted, or modified since a previous snapshot was captured may be determined using the metadata (e.g., by comparing the time at which a file was last modified with a time associated with the previous snapshot), so that for every file that has existed within any of the snapshots of the virtual machine, a virtual machine metadata may be used to identify when the file was first created (e.g., .

Regarding claim 23, Pandey and Nickolov teaches: 
(New) The method of claim 22 (please see claim 22 rejection), 
further comprising removing, by the one or more processors, the second file from the computing environment (See, e.g., Pandey, par [0051]:  “…A data volume can be attached or detached to a virtual machine.  A data volume of a first virtual machine can be detached from the first virtual machine and attached to a second virtual machine.”  EN:  Pandey teaches: A data volume of a first virtual machine can be detached from the first virtual machine.).


Regarding claim 24, Pandey and Nickolov teaches: 
(New) The method of claim 21 (please see claim 21 rejection), 
further comprising changing, by the one or more processors, the computing environment by adding the first file to the computing environment and removing the second file from the computing environment (See, e.g., Pandey, par [0091]:  “…Each file that has been added, deleted, or modified since a previous snapshot was captured may be determined using the metadata (e.g., by comparing the time at which a file was last modified with a time associated with the previous snapshot).  Thus, for every file that has existed within any of the snapshots of the virtual machine, a virtual machine metadata may be used to identify when the file was first created (e.g., corresponding to a first version of the file) and at what times the file was modified (e.g., corresponding to subsequent versions of the file).  Each version of the file may be mapped to a particular version of the virtual machine that stores that version of the file.”  EN:  Pandey teaches: Each file that has been added, deleted, or modified since a previous snapshot was captured may be determined using the metadata (e.g., by comparing the time at which a file was last modified with a time associated with the previous snapshot), so that for every file that has existed within any of the snapshots of .

Regarding claim 25, Pandey and Nickolov teaches: 
(New) The method of claim 21 (please see claim 21 rejection), 
wherein the first file or the second file comprises a resource template (See, e.g., Nickolov, par. [0137]: “promoting an application instance into an application template, e.g., so instances of that template can be easily provisioned;”  EN:  Nickolov teaches: promoting an application instance into an application template.).

Response to Arguments
8.	Applicant’s Arguments/Remarks, filed on 07/30/2021 under 37 CFR 1.114 have been fully considered but they are not persuasive to overcome the reference(s), as they are either ineffective or moot in view of the new grounds of rejections used in this office action as necessitated by Applicant’s amendment. 

Conclusion
9.	Claims 1-15 and 21-25 are rejected.
	Claims 16-20 were canceled.
THIS ACTION IS NON-FINAL.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED HUDA whose telephone number is (571)270-7171. The examiner can normally be reached on Monday - Friday 9AM -5:30PM Eastern Time. The fax number and the email address for the examiner is (571)270-8171 and Mohammed.Huda@USPTO.GOV. Please note that an applicant can send email messages to the examiner but the examiner cannot send email  from the applicant. An applicant can authorize the examiner for email communication by mentioning the following in an email, “According to MPEP 502.03, recognizing that Internet communications are not secure, I hereby authorize the examiner to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on (571)272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/MOHAMMED HUDA/					September 10, 2021
/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191